Martin, J.,
delivered the opinion of the court.
The defendant is appellant from a judgment by which the plaintiff has been allowed the sum of one hundred and fifty dollars for having stopped the defendant’s flat boat, which was cut from the moorings during the night, and was floating down the river. He complains of the allowance as being excessive.
The plaintiff will not be allowed even interest on an unliquidated claim, when it arises on an express contract; much less will he be allowed an additional compensation to defray his expenses and trouble, in bringing suit on a claim “arising from an implied or quasi contract.
Our learned brother in the District Court, who had all the testimony before him, has expressed his opinion, that had the defendant offered to the plaintiff the sum of fifty dollars, he would have considered it as a sufficient compensation for the labor and service of the latter. Indeed, some of the witnesses thought that ten dollars would have been a reasonable allowance or remuneration.
It is difficult for us to conceive how an addition of two hundred per cent was thought proper to be added to a fair compensation, in order to balance the trouble and expense the plaintiff was put at in bringing the suit.
■ Had the plaintiff’s claim arisen upon an express contract, which did not liquidate it, and had the court allowed interest at the rate of five per cent, a year as a compensation to the plaintiff for his trouble and expense in prosecuting his claim to judgment, it would have been our duty to relieve the defendant from the charge.
It is difficult for us to see how a claim upon an implied or quasi contract like the present, can authorize an excessive allowance of two hundred per cent. There is no case in which the plaintiff has a less right, (if he has any) to remuneration for the trouble and expense of litigation.
It is, therefore, ordered, adjudged and decreed, that the ' judgment of the District Court be annulled, avoided and reversed; and that the plaintiff recover from the defendant the sum of fifty dollars, with the costs of the District Court, and that he pay those of the appeal.